United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3912
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Jimmy Quinn,                            *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 25, 2005
                                Filed: February 7, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      A jury found Jimmy Quinn guilty of unlawful possession of a firearm as a
previously convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). He
appeals his conviction and his sentence as an armed career criminal. Quinn’s counsel
has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing the district court1 erred in denying Quinn’s motion to suppress,

      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, adopting the report and recommendations of the
Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern
District of Missouri.
because the search of Quinn’s home was conducted without his consent, a warrant,
or legal justification; and the written statement Quinn later made at the police station
resulted from coercion and was not made knowingly and voluntarily, given Quinn’s
mild mental retardation and minimal reading ability. Counsel further argues the
government’s witnesses perjured themselves, the government presented insufficient
evidence for the jury to find Quinn guilty beyond a reasonable doubt, and Quinn had
ineffective trial counsel. We affirm.

        The district court properly denied the suppression motion. See United States
v. Morgan, 270 F.3d 625, 630 (8th Cir. 2001) (court reviews district court’s factual
findings for clear error, and its conclusions of law de novo). Detective John Blakely,
Jr., testified that Quinn not only gave his oral consent to the search, but also signed
a consent form, which Blakely had read aloud to him, and which indicated Quinn had
willingly given consent to Blakely to search his home. There is no evidence that
Blakely coerced Quinn into consenting, that Quinn appeared irrational or incoherent,
or that Quinn’s limited intelligence and reading ability affected the voluntary nature
of his consent. See United States v. Gipp, 147 F.3d 680, 685-86 (8th Cir. 1998)
(whether voluntary consent to search has been given is question for trial court based
on totality of circumstances; holding defendant voluntarily consented to search where
defendant appeared rational when offering his consent and was clearly cooperating
with authorities); United States v. Hall, 969 F.2d 1102, 1105-09 (D.C. Cir. 1992)
(consent voluntary even though 18-year-old defendant had low IQ, second-grade
reading level, and psychological problems); United States v. Chaidez, 906 F.2d 377,
381-82 (8th Cir. 1990) (voluntary-consent factors).

       As to the written statement, Blakely testified that Quinn was told he could
leave at any time, and that Quinn volunteered to come down to the police station and
make a formal statement. Both Blakely and Detective Flint Dees testified that Dees
had read the statement aloud to Quinn before he signed it, and that Quinn appeared
rational. See Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (per curiam) (finding

                                          -2-
defendant was not in custody where he voluntarily went to police station to make
statement, and police advised defendant he was not under arrest). Further, the
evidence from the suppression hearing indicates Quinn was advised of his Fifth
Amendment rights, and the fact that Quinn is mildly mentally retarded does not
invalidate his waiver of those rights. See United States v. Turner, 157 F.3d 552, 555-
56 (8th Cir. 1998) (valid waiver by defendant with low-average to borderline IQ);
Rice v. Cooper, 148 F.3d 747, 749-52 (7th Cir. 1998) (valid waiver by illiterate
defendant with mild mental handicap), cert. denied, 526 U.S. 1160 (1999); Correll v.
Thompson, 63 F.3d 1279, 1288 (4th Cir. 1995) (valid waiver by defendant with IQ
of 68 who had prior experience with legal system), cert. denied, 516 U.S. 1035
(1996).

        Regarding the trial claims, we note that credibility determinations are for the
trier of fact. See Weber v. Block, 784 F.2d 313, 316-17 (8th Cir. 1986). We
conclude that the trial evidence, when viewed in a light most favorable to the verdict,
amply supports the jury’s guilty verdict. Quinn admitted at both the house and the
police station that the military rifle described in the indictment was his. He stipulated
at trial that he was a convicted felon, and that the rifle had traveled in and affected
interstate commerce. See 18 U.S.C. § 922(g) (felon-in-possession elements); United
States v. Stroh, 176 F.3d 439, 440 (8th Cir. 1999) (sufficiency-of-evidence standard
of review). Any ineffective-assistance claim should be raised in 28 U.S.C. § 2255
proceedings. See United States v. Santana, 150 F.3d 860, 863 (8th Cir. 1998).

      Having carefully reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                          -3-